 Case 1:21-mc-00059-RGA Document 9 Filed 03/23/21 Page 1 of 3 PageID #: 172




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                                :         Chapter 11
                                      :
TK HOLDINGS, INC., et al.,            :         Bankruptcy Case No. 17-11375 (BLS)
                                      :
                            Debtors.  :
                                      :
__________________________________ :
                                      :
ERIC D. GREEN, as Trusteee of the     :
Takata Airbag Tort Compensation Fund, :
                                      :
                                      :
             Plaintiff and Appellee,  :
                                      :
      v.                              :         Miscellaneous No. 21-58-RGA
                                      :
MITSUI SUMITOMO INSURANCE             :
COMPANY, LIMITED                      :
                                      :
             Defendant and Appellant. :


                                 RECOMMENDATION

             At Wilmington this 23rd day of March, 2021.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
 Case 1:21-mc-00059-RGA Document 9 Filed 03/23/21 Page 2 of 3 PageID #: 173




       On March 16, 2021, the parties to this appeal tim ely provided a joint response to

this Court’s Oral Order of March 15, 2021 regarding mandatory mediation for

Bankruptcy Court appeals. On March 1, 2021, a Motion f or Leave to Appeal was filed

by Mitsui Sumitomo Ins. Co., Ltd. Subsequently, a briefing schedule on this motion was

set pursuant to this Court’s Local Rules. Thereafter on March 9, 2021, an Emergency

Motion for a Stay Pending Appeal of the Memorandum Order Granting the Plaintiff’s

Motion for Alternative Service was file by Mitsui Sumitomo Ins. Co., Ltd.. On March 12,

2021, an Order was entered by the Honorable Richard G. Andrews denying the

emergency motion for the requested stay.

       On March 16, 2012, counsel for the plaintiffs and defendant in this matter,

contacted Magistrate Judge Thynge and discussed this matter. Thereafter, counsel for

the parties (Eric D. Green in his capacity as Trustee for the Takata Airbag Tort

Compensation Fund or TATCTF) and Mitsui Sumitomo Ins. Co., Ltd. confirmed in

writing the discussion with Judge Thynge requesting removal from the mandatory

mediation requirement in connection with this matter. Counsel advised that the parties

intend to brief Appellant/Mitsui’s pending motion for leave to file an interlocutory appeal

consistent with this Court’s briefing rules.

       THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV.

P. 72(a) and D. DEL. LR 72.1 are anticipated since it is consistent with the parties’

                                               2
 Case 1:21-mc-00059-RGA Document 9 Filed 03/23/21 Page 3 of 3 PageID #: 174




request.

      Local counsel are obligated to inform out-of-state counsel of this Order.


                                        /s/ Mary Pat Thynge
                                        Chief U.S. Magistrate Judge Mary Pat Thynge




                                           3
